46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. HABURN, Sr., Plaintiff--Appellant,v.Tommy UMPHRIES;  Person County Clerk of Court, Defendants--Appellees.
No. 94-7308.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

James D. Haburn, Sr., Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court.*  Haburn v. Umphries, No. CA-93-318 (M.D.N.C. July 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We agree that, to the extent Appellant seeks declaratory or injunctive relief, this action is properly construed as a habeas corpus action which requires Appellant to exhaust state court remedies.  With respect to Appellant's damages claim, Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994), controls and requires dismissal of that claim